Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT AND COMMITMENT INCREASE AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND COMMITMENT
INCREASE AGREEMENT (this “First Amendment”) is dated and effective as of August
31, 2015 (the “First Amendment Effective Date”) by and among, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Administrative Agent and a Lender (“Wells Fargo”),
FIFTH THIRD BANK, as a Lender (‘Fifth Third”), KEYBANK NATIONAL ASSOCIATION, as
a Lender (“KeyBank”), BANK OF AMERICA, N.A., as a Lender (“Bank of America”),
LAKE CITY BANK, as a Lender (“Lake City”, and collectively with Wells Fargo,
Fifth Third, KeyBank, and Bank of America, the “Lenders”), PATRICK INDUSTRIES,
INC., an Indiana corporation (“Borrower”), and ADORN HOLDINGS, INC., a Delaware
corporation (“Guarantor”).

 

Recitals

 

A.     Borrower, Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of April 28, 2015 (the
“Credit Agreement”).

 

B.     Borrower has requested that the Lenders and the Administrative Agent
amend and modify the Credit Agreement to, among other things, (i) increase the
aggregate amount of the Revolving Credit Commitments by Fifty Million Dollars
($50,000,000) to Two Hundred Twenty Five Million Dollars ($225,000,000) pursuant
to Section 5.13 of the Credit Agreement, (ii) amend the terms governing
Permitted Acquisitions, and (iii) reset the permitted aggregate amount for all
future Incremental Revolving Credit Commitments.

 

C.     Subject to the terms and conditions stated in this First Amendment, the
parties are willing to modify and amend the Credit Agreement, as provided in
this First Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder,
Administrative Agent, the Lenders, Borrower and Guarantor agree as follows:

 

1.     Definitions. Except as otherwise expressly stated in this First
Amendment, all terms used in the Recitals and in this First Amendment that are
defined in the Credit Agreement, and that are not otherwise defined herein,
shall have the same meanings in this First Amendment as are ascribed to them in
the Credit Agreement.

 

2.     Increase Provisions. Effective as of the First Amendment Effective Date
and on the terms and subject to the conditions of this First Amendment:

 

(a)     Wells Fargo hereby increases its Revolving Credit Commitment by
$17,900,000 (thereby increasing Wells Fargo’s Revolving Credit Commitment to a
total of $61,300,000);

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     KeyBank hereby increases its Revolving Credit Commitment by $12,400,000
(thereby increasing KeyBank’s Revolving Credit Commitment to a total of
$55,800,000);

 

(c)     Bank of America hereby increases its Revolving Credit Commitment by
$15,500,000 (thereby increasing Bank of America’s Revolving Credit Commitment to
a total of $50,500,000); and

 

(d)     Lake City hereby increases its Revolving Credit Commitment by $4,200,000
(thereby increasing Lake City’s Revolving Credit Commitment to a total of
$14,000,000).

 

The agreements of the Lenders to increase each such Lender’s Revolving Credit
Commitment under this Section 2 are several and not joint.

 

3.     Amendments to Credit Agreement. The following amendments are made to the
Credit Agreement effective as of the First Amendment Effective Date:

 

(a)     New Definitions. The following definitions are added to Section 1.1 of
the Credit Agreement to read in their entirety as follows:

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement and Commitment Increase Agreement, dated as of the First
Amendment Effective Date, by and among the Borrower, Guarantor and the Lenders.

 

“First Amendment Effective Date” means August 31, 2015 or such later date on or
before September 30, 2015 as the condition precedent set forth in Section 7(j)
is satisfied.

 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (to the extent
required to be reflected as a liability on the Borrower’s balance sheet in
accordance with GAAP), deferred payments, or Equity Interests of the Borrower,
net of the applicable acquired company’s cash and Cash Equivalent, balance (as
shown on its most recent financial statements delivered in connection with the
applicable Permitted Acquisition) to be paid on a singular basis in connection
with any applicable Permitted Acquisition as set forth in the applicable
Permitted Acquisition Documents executed by the Borrower or any of its
Subsidiaries in order to consummate the applicable Permitted Acquisition.

 

“Project Splinter Acquisition” means the Borrower’s acquisition of certain
assets of the corporation and limited liability company identified to the
Lenders as “Project Splinter”.

 

(b)     Amended Definitions. The following definitions contained in Section 1.1
of the Credit Agreement are amended, and as so amended, restated in their
entirety as follows:

 

 
2

--------------------------------------------------------------------------------

 

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
Adjusted EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date. Notwithstanding the foregoing, (i) for
purposes of Section 9.15(a) only, Consolidated Total Leverage Ratio means, as of
any date of determination, the ratio of (a) Consolidated Total Indebtedness on
the date which is two days after the last day of the immediately preceding
fiscal quarter to (b) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date, and
(ii) for purposes of the definition of “Permitted Acquisition” only,
Consolidated Total Leverage Ratio means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on the date of closing of the
contemplated Acquisition to (b) Consolidated Adjusted EBITDA for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date.

 

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

 

(a)     no less than ten (10) days (or such lesser period as reasonably approved
by Administrative Agent) prior to the proposed closing date of such Acquisition,
the Borrower shall have delivered written notice of such Acquisition to the
Administrative Agent and the Lenders, which notice shall include the proposed
closing date of such Acquisition, if known;

 

(b)     the Acquisition shall have been approved by the board of directors (or
equivalent governing body) and/or the stockholders (or other equityholders) of
the Person to be acquired;

 

(c)     the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;

 

(d)     if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

 

(e)     the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.14 to be
delivered at the time required pursuant to Section 8.14;

 

(f)     no later than three (3) Business Days prior to the proposed closing date
of such Acquisition, the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that on a Pro Forma Basis (after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith), (i) for
Acquisitions with a closing date on or before March 31, 2016, the Consolidated
Total Leverage Ratio is less than or equal to 2.50 to 1.00, or (ii) for
Acquisitions with a closing date after March 31, 2016, the Consolidated Total
Leverage Ratio is less than or equal to 2.25 to 1.00;

 

 
3

--------------------------------------------------------------------------------

 

 

(g)     no later than three (3) Business Days prior to the proposed closing date
of such Acquisition the Borrower, to the extent requested by the Administrative
Agent, (i) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information, which shall be in form and substance
reasonably satisfactory to the Administrative Agent;

 

(h)     no Event of Default or, to the Borrower’s knowledge, Default shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith;

 

(i)     such Acquisition does not cause the Permitted Acquisition Consideration
for all Acquisitions made from the First Amendment Effective Date until and
including March 31, 2016 to exceed $40,000,000, excluding Permitted Acquisition
Consideration related to the Project Splinter Acquisition;

 

(j)     [reserved]; and

 

(k)     the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition, and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other Acquisition.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13) as set forth in
Schedule 1.1(a). From the First Amendment Effective Date until the Revolving
Credit Maturity Date, the aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders shall be $225,000,000.

 

 
4

--------------------------------------------------------------------------------

 

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term  Loan  Lender  to  make  a  portion  of  the  Term  Loan,  to  the
 account  of  the  Borrower hereunder on the Closing Date in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be reduced or otherwise modified at any time
or from time to time pursuant to the terms hereof and (b) as to all Term Loan
Lenders, the aggregate commitment of all Term Loan Lenders to make such Term
Loan. The aggregate Term Loan Commitment of all Term Loan Lenders on the Closing
Date shall be $75,000,000.  As of the First Amendment Effective Date, the
current outstanding Term Loans of all Term Loan Lenders is reflected on Schedule
1.1(a).

 

(c)     Amendment to Section 5.13. The introductory paragraph to subsection (a)
of Section 5.13 of the Credit Agreement is amended, and as so amended, restated
in its entirety as follows:

 

“(a)     At any time after the Closing Date, the Borrower may by written notice
to the Administrative Agent elect to request the establishment of one or more
increases in the Revolving Credit Commitments (the “Incremental Revolving Credit
Commitments”) to make incremental revolving credit loans (any such increases,
the “Incremental Revolving Credit Increases”); provided that (1) the total
aggregate amount for all such Incremental Revolving Credit Commitments shall not
(as of any date of incurrence thereof) exceed $50,000,000 (excluding the
Incremental Revolving Credit Commitment made pursuant to the First Amendment),
and (2) the total aggregate amount for each Incremental Revolving Credit
Commitment (and the Incremental Revolving Credit Increases made thereunder)
shall not be less than a minimum principal amount of $10,000,000 or, if less,
the remaining amount permitted pursuant to the foregoing clause (1). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Revolving Credit Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent. The Borrower may
invite any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or
any other Person reasonably satisfactory to the Administrative Agent, to provide
an Incremental Revolving Credit Commitment (any such Person, an “Incremental
Lender”). Any Lender or any Incremental Lender offered or approached to provide
all or a portion of any Incremental Revolving Credit Commitment may elect or
decline, in its sole discretion, to provide such Incremental Revolving Credit
Commitment. Any Incremental Revolving Credit Commitment shall become effective
as of such Increased Amount Date; provided that:”

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Amendment to Schedule 1.1(a). Schedule 1.1(a) attached to the Credit
Agreement is amended, and as so amended, restated in its entirety in the form of
Exhibit A attached hereto.

 

4.     Waiver of Mortgage Amendments. Notwithstanding anything to the contrary
in the Credit Agreement or any other Loan Document, the Lenders and
Administrative Agent hereby waive any requirement for the Borrower to execute
and deliver an amendment in connection herewith related to either (i) that
certain Deed to Secure Debt and Security Agreement executed by Borrower in favor
of Administrative Agent, dated October 24, 2012, covering certain real estate
and other property described therein located in Lowndes County, Georgia; or (ii)
that certain Future Advance Real Property Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing executed by Borrower in favor of
Administrative Agent, dated October 24, 2012, covering certain real estate and
other property described therein located in Morgan County, Alabama.

 

5.     Representations of Borrower.  Borrower represents and warrants to the
Lenders and Administrative Agent as follows:

 

(a)     (i) The execution, delivery and performance of this First Amendment and
all agreements and documents delivered pursuant hereto by Borrower have been
duly authorized by all necessary corporate action and do not and will not
violate any provision of any law, rule, regulation, order, judgment, injunction,
or writ presently in effect applying to Borrower, or its articles of
incorporation or bylaws, as applicable, or result in a breach of or constitute a
default under any material agreement, lease or instrument to which Borrower is a
party or by which Borrower or any of its properties may be bound or affected;
(ii) no authorization, consent, approval, license, exemption or filing of a
registration with any court or governmental department, agency or
instrumentality is or will be necessary to the valid execution, delivery or
performance by Borrower of this First Amendment and all agreements and documents
delivered pursuant hereto; and (iii) this First Amendment and all agreements and
documents delivered pursuant hereto by Borrower are the legal, valid and binding
obligations of Borrower, as a signatory thereto, and enforceable against
Borrower in accordance with the terms thereof.

 

(b)     After giving effect to the amendments contained in this First Amendment,
the representations and warranties contained in Article VII of the Credit
Agreement are true and correct in all material respects on and as of the First
Amendment Effective Date with the same force and effect as if made on and as of
the First Amendment Effective Date, except that the representation in Section
7.15 of the Credit Agreement shall be deemed to refer to the financial
statements of Borrower most recently delivered to the Lenders and Administrative
Agent prior to the First Amendment Effective Date. 

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     No Event of Default or, to the knowledge of Borrower, Default shall have
occurred and be continuing under the Credit Agreement as of the First Amendment
Effective Date.

 

(d)     No Default or Event of Default shall be caused by, and Borrower will be
in compliance on a Pro Forma Basis with the financial covenants set forth in
Section 9.15 of the Credit Agreement both before and after giving effect to, (1)
the Incremental Revolving Credit Commitment contemplated herein, and (2) the
making of any Incremental Revolving Credit Increase pursuant hereto.

 

6.     Consent and Representations of Guarantor. Guarantor represents and
warrants to the Lenders and Administrative Agent as follows:

 

(a)     Guarantor, by Guarantor’s execution of this First Amendment, expressly
consents to the execution, delivery and performance by Borrower, the Lenders and
Administrative Agent of this First Amendment and all agreements, instruments and
documents delivered pursuant hereto, and agrees that neither the provisions of
this First Amendment nor any action taken or not taken in accordance with the
terms of the this First Amendment shall constitute a termination,
extinguishment, release, or discharge of any of its obligations under the
Amended and Restated Guaranty, dated as of April 28, 2015, executed by Guarantor
in favor of the Lenders and Administrative Agent (as the same has been and may
hereafter be amended and/or restated from time to time and at any time, the
“Guaranty”), guaranteeing to the Lenders and Administrative Agent the payment of
the Guaranteed Obligations (as such term is defined in the Guaranty) when due or
provide a defense, set off, or counterclaim to it with respect to any
Guarantor’s obligations under the Guaranty or any other Loan Documents.
Guarantor affirms to the Lenders and Administrative Agent that the Guaranty is
in full force and effect, is a valid and binding obligation of Guarantor and
continues to secure and support the Guaranteed Obligations.

 

(b)     (i) The execution, delivery and performance of this First Amendment and
all agreements and documents delivered pursuant hereto by Guarantor have been
duly authorized by all necessary corporate action and do not and will not
violate any provision of any law, rule, regulation, order, judgment, injunction,
or writ presently in effect applying to Guarantor, or its articles of
incorporation or bylaws, as applicable, or result in a breach of or constitute a
default under any material agreement, lease or instrument to which Guarantor is
a party or by which Guarantor or any of its properties may be bound or affected;
(ii) no authorization, consent, approval, license, exemption or filing of a
registration with any court or governmental department, agency or
instrumentality is or will be necessary to the valid execution, delivery or
performance by Guarantor of this First Amendment and all agreements and
documents delivered pursuant hereto; and (iii) this First Amendment and all
agreements and documents delivered pursuant hereto by Guarantor are the legal,
valid and binding obligations of Guarantor, as a signatory thereto, and
enforceable against Guarantor in accordance with the terms thereof.

 

(c)     The request for and the grant of the confirmations, consents and waivers
given herein shall not establish a course of conduct or dealing among the
Lenders, Administrative Agent and Guarantor and shall not impose any obligation
on the Lenders or Administrative Agent to consult with, notify or obtain the
consent of the Guarantor in the future if the financial accommodations provided
to the Borrower should be revised, amended or increased.

 

 
7

--------------------------------------------------------------------------------

 

 

7.     Conditions.  The obligation of the Lenders and Administrative Agent to
execute and to perform this First Amendment shall be subject to full
satisfaction of the following conditions precedent on or before the First
Amendment Effective Date (in the case of deliveries of executed documents, such
condition shall be satisfied by delivery of an electronic copy, with delivery of
originals to promptly follow):

 

(a)     There shall exist no Event of Default or, to the knowledge of Borrower,
Default.

 

(b)     All liens in favor of the Lenders shall be in full force and effect with
the required priority.

 

(c)     This First Amendment shall have been duly executed and delivered by
Borrower and Guarantor to the Lenders and Administrative Agent.

 

(d)     The Amended and Restated Revolving Credit Note, dated as of even date
herewith, in favor of Wells Fargo in the original principal amount of
$61,300,000 shall have been duly executed and delivered by Borrower to Wells
Fargo.

 

(e)     The Amended and Restated Revolving Credit Note, dated as of even date
herewith, in favor of KeyBank in the original principal amount of $55,800,000
shall have been duly executed and delivered by Borrower to KeyBank.

 

(f)     The Amended and Restated Revolving Credit Note, dated as of even date
herewith, in favor of Bank of America in the original principal amount of
$50,500,000 shall have been duly executed and delivered by Borrower to Bank of
America.

 

(g)     The Amended and Restated Revolving Credit Note, dated as of even date
herewith, in favor of Lake City in the original principal amount of $14,000,000
shall have been duly executed and delivered by Borrower to Lake City.

 

(h)     Borrower shall have paid to Wells Fargo Securities, LLC all fees and
expenses required to be paid pursuant to the Engagement Letter dated as of July
31, 2015, by Wells Fargo Securities, LLC and agreed to and accepted by Borrower.

 

(i)     Copies of such corporate documents or resolutions of Borrower or
Guarantor as Administrative Agent or the Lenders may request evidencing
necessary corporate action by Borrower or Guarantor with respect to this First
Amendment and all other agreements or documents delivered pursuant hereto as any
Lender or Administrative Agent may request.

 

(j)     The applicable waiting period and any extensions of the filings in
respect of the Project Splinter Acquisition under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (“HSR Act”), shall have expired
or been terminated and, if any second request is made by the Federal Trade
Commission and the Antitrust Division of the Justice Department, such request is
satisfied, dismissed or resolved by September 30, 2015. If the condition set
forth in this clause (j) is not satisfied by September 30, 2015, this First
Amendment shall have no force or effect.

 

 
8

--------------------------------------------------------------------------------

 

 

8.     Fees. Borrower shall promptly pay all costs and expenses incurred by the
Lenders and Administrative Agent in connection with the negotiation, preparation
and closing of this First Amendment and the other documents and agreements
delivered pursuant hereto, including the reasonable and documented fees and
out-of-pocket expenses of Faegre Baker Daniels LLP, special counsel to
Administrative Agent.

 

9.     Waiver of Defenses and Claims. In consideration of the financial
accommodations provided to Borrower by the Lenders as contemplated by this First
Amendment, Borrower and Guarantor, jointly and severally, hereby waive, release,
and forever discharge the Lenders and Administrative Agent from and against any
and all rights, claims or causes of actions of Borrower or Guarantor against the
Lenders or Administrative Agent arising from any Lender’s or Administrative
Agent’s actions or inactions with respect to the Loan Documents or any security
interest, lien or collateral in connection therewith as well as any and all
rights of set off, defenses, claims, causes of action and any other bar to the
enforcement of the Loan Documents which exist as of the First Amendment
Effective Date.

 

10.     Binding on Successors and Assigns. All of the terms and provisions of
this First Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective successors, assigns and legal representatives.

 

11.     Governing Law/Entire Agreement/Survival/Miscellaneous. This First
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such state and without giving effect to the
choice or conflicts of laws principles of any other jurisdiction. This First
Amendment constitutes and expresses the entire understanding between the parties
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings, commitments, inducements or conditions, whether expressed or
implied, oral or written. All covenants, agreements, undertakings,
representations and warranties made in this First Amendment shall survive the
execution and delivery of this First Amendment, and shall not be affected by any
investigation made by any person. The Credit Agreement, as amended hereby,
remains in full force and effect in accordance with its terms and provisions.

 

12.     Amendment of Other Loan Documents. All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this First Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. The other Loan Documents are hereby modified and amended to the
extent necessary to conform them to, or to cause them to accurately reflect, the
terms of the Credit Agreement, as modified by this First Amendment. Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
First Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.

 

 
9

--------------------------------------------------------------------------------

 

 

13.     Further Assurances. The parties shall duly execute and deliver, or cause
to be executed and delivered, such further instruments and perform or cause to
be performed such further acts as may be necessary or proper in the reasonable
opinion of any other party to carry out the provisions and purposes of this
First Amendment.

 

14.     Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. In the event any party
executes and delivers this First Amendment via facsimile or electronic
transmission, such party hereby agrees that for the purposes of enforcement and
all applicable statutes, laws and rules, including, without limitation, the
Uniform Commercial Code, rules of evidence and statutes of fraud: (i) the
facsimile or electronic signature of such party shall constitute a binding
signature of such party as a symbol and mark executed and adopted by such party
with a present intention to authenticate this First Amendment; (ii) the
facsimile or electronic transmission of this First Amendment shall constitute a
writing signed by such party; and (iii) the facsimile or electronic transmission
of this First Amendment shall constitute an original of and best evidence of
this First Amendment.

 

[Signatures on following page]

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective authorized signatories.

 

 

PATRICK INDUSTRIES, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy L. Nemeth

 

 

 

Andy L. Nemeth, Executive Vice President-Finance, Chief Financial Officer,
Secretary and Treasurer

 

 

 

 

ADORN HOLDINGS, INC., as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy L. Nemeth

 

 

 

Andy L. Nemeth, Secretary and Treasurer

 

 

 

 

Signature Page to First Amendment to Credit Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

  as Administrative Agent and a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ David W. O’Neal

 

 

 

David W. O’Neal, Senior Vice President

 

 

  

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Ellis

 

 

 

Craig Ellis, Vice President

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey R. Henry

 

 

 

Geoffrey R. Henry, Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael T. Sands

 

 

 

Michael T. Sands, Assistant Vice President

 

 

 

 

LAKE CITY BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Gavin

 

 

 

Michael E. Gavin, Executive Vice President and Chief Credit Officer

 

 

 

 

 

 

 

 

Signature Page to First Amendment to Credit Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Schedule 1.1(a) Commitments/Loans

 

Lender

Revolving Credit Commitment

Revolving Credit Commitment Percentage

Term Loans Outstanding

Term Loan Percentage

Total Credit Exposure

Wells Fargo Bank, National Association

$61,300,000

27.24%

$17,935,714.34

24.80%

$79,235,714.34

KeyBank National Association

$55,800,000

24.80%

$17,935,714.34

24.80%

$73,735,714.34

Bank of America, N.A.

$50,500,000

22.44%

$14,464,285.76

20.00%

$64,964,285.76

Fifth Third Bank

$43,400,000

19.29%

$17,935,714.34

24.80%

$61,335,714.34

Lake City Bank

$14,000,000

6.22%

$4,050,000.02

5.60%

$18,050,000.02

Total

$225,000,000

100%

$72,321,428.80

100%

$297,321,428.80

 